FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of August HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ HSBC HOLDINGS PLC 12 August 2014 Notification of Transactions by Persons Discharging Managerial Responsibilities and Connected Persons This announcement is made in accordance with DTR 3.1.2 R and 3.1.4 R(1)(a). On 11 August 2014, awards (the "Awards") of US$0.50 ordinary shares (the "Shares") in HSBC Holdings plc (the "Company") were granted in London under the HSBC fixed pay allowance arrangements (the "FPA Arrangements"). Awards comprise part of the relevant employees' fixed remuneration for 2014. Awards were granted based on the 8 August 2014 closing Share price of £6.2750. Pursuant to the FPA Arrangements, the Awards vest in full on the date of grant. 20 per cent of the net number of Shares issued on the vesting of each Award are subject to retention until March 2015, with the remaining 80 per cent subject to retention until March 2020. Directors Name Shares awarded Shares sold in respect of Income Tax and National Insurance liabilities at £6.2606 per Share Net Shares vesting Stuart Gulliver Iain Mackay Marc Moses Other Persons Discharging Managerial Responsibilities Name Shares awarded Shares sold in respect of Income Tax and National Insurance liabilities at £6.2606 per Share Net Shares vesting Ann Almeida Samir Assaf Peter Boyles Simon Cooper Irene Dorner John Flint Pam Kaur Alan Keir Stuart Levey Antonio Losada Sean O'Sullivan Peter Wong For any queries related to this notification please contact: Nickesha Graham-Burrell, Senior Assistant Company Secretary on +44 (0)20 7992 3633. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:12August2014
